Title: To Thomas Jefferson from Horatio Gates, 5 October 1780
From: Gates, Horatio
To: Jefferson, Thomas



Sir
Hillsborough 5. October 1780.

Since writing my last Letter to your Excellency I have received the inclosed from Genl. Sumner, whose Camp is at Macgoens  Creek one Mile from the ford of the Yadkin. I send my Letter to the President of Congress under a flying Seal that you may peruse it. I beg that with all the Letters and papers, I now send your Excellency may be as soon as possible dispatched to Congress. I am Sir your obedient humble servant,

Horatio Gates


P.S. The inclosed Letter [from Lt. Co]lo. Washington, will acquaint you with all the Continental and Cavalry of your State we have to depend upon.

